DETAILED ACTION
Claims 1-21 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 6 lines 18-20) each tile having a processing unit and a memory, (Argument 2; Remarks pg. 7 lines 1-3) generating an adapted mapping, from an initial mapping by migrating the subset of the data nodes to a subset of the tiles, and (Argument 3; Remarks pg. 8 lines 11-17) that Chatterjee teaching are not analogous art.
With respect to applicant’s argument’s examiner respectfully disagrees.  As to argument 1, the teachings of Maass Section 4.1 Tile: Local Graph Processing Unit para. 1 lines 1-12 and para 6 Locality lines 1-9 are able to show that the tiles can be evenly distributed to each coprocessor where the tiles have an inherent locality for memory writes thus showing that the tiles have access to processing unit and memory and without further detail on what is meant by having a processing unit and memory (having access to processing unit and memory, having unique processing unit and memory, 
As to argument 2, it is seen in the teachings Balski [0227] lines 9-15 which is able to show moving/migrating data information from one tile to another to reach the correct subset this is viewed as a form of adapted mapping as the mapping is used to move/migrate the data to be updated to its new subset thus the adapted mapping is generated since the data information is migrated/moved from one tile/node to its correct another subset tile.
As to argument 3, the cited portion of Chatterjee are related to subgraph information and putting that information to use and not viewed as teachings away as Maass is about to show initial graph data being mapped to with associated node, vertices and edge information and Chatterjee showing the specific use of subgraph information and it use of rules and conditions into can be viewed as a type of optimization seen in Chatterjee [0014] lines 1-6 and [0015] lines 6-9 to take advantage of the graphical representation of information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10, 12-13, 15, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maass et al. (MOSAIC: Processing a Trillion-Edge Graph on a Single Machine), in view of Balski et al. (Pub. No. US 2019/0303328 A1), and further in view of Chatterjee et al. (Pub. No. US 2020/0159822 A1).
As to claims 1 and 18 Maass discloses a computer-implemented method for generating an executable program to ran on a processing system having a plurality of tiles, each one of the tiles having a processing unit and a memory, the method comprising: receiving an initial tile-mapping based on an input graph, the initial tile-mapping allocating a plurality of data nodes and a plurality of vertices to the plurality of tiles in the processing system, wherein the initial tile-mapping further includes a plurality of directional edges representing inputs and outputs between the plurality of data nodes and the plurality of vertices (Maass Section 4.1 Tile: Local Graph Processing Unit para. 1 lines 1-10 and para. 2 lines 1-6 and lines 11-13 and Figure 1; where it is seen that graph data can be mapped to tiles where the nodes/vertices are mapped to tiles and the connected edge information for linking the nodes/vertices).



However, Balski discloses generating an adapted mapping from an initial mapping by migrating the subset of the data nodes to a subset of the tiles (Balski [0227] lines 9-15; which is able to show moving/migrating of data information from one tile to another to reach the correct subset thus viewed as a form of adapted mapping as it updates the mapping of information to a new subset).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Balski showing the migrating data to form an updated mapping into the mapping of Maass, for the purpose of helping to make sure all data reaching the correct location thus helping to insure accuracy, as taught by Balski [0227] lines 9-18.

Maass as modified by Balski does not specifically disclose determining a subgraph of the input graph that meets a rule: the subgraph comprises a subset of the data nodes and has at least a first data node of the plurality of data nodes; compiling the executable program to ran on the subset of the tiles as specified by the adapted mapping.

However, Chatterjee discloses determining a subgraph of the input graph that meets a rule: the subgraph comprises a subset of the data nodes and has at least a first  which shows the generation of subgraphs comprised of nodes based on conditions/rules thus viewed as determining subgraphs according to those conditions/rules)
compiling the executable program to ran on the subset of the tiles as specified by the adapted mapping (Chatterjee [0040] lines 4-12, [0041] lines 1-7 and [0043] lines 3-8; which shows the compiler is able to traverse/compile the graph into instruction/code that is executable where it is viewed the graph can be viewed as selected subgraph, which in light of information disclosed above can be the subset of information tied to the moved/migrated mapping information)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chatterjee showing the specifics of determining a subgraph based on rules/conditions into the graphing and mapping of Maass as modified by Balski for the purpose of improve the performance of the system through optimization, as taught by Chatterjee [0014] lines 1-6 and [0015] lines 6-9.

As to claims 3 and 20 Maass as modified by Balski and Chatterjee discloses wherein a first one of the vertices represents a computation to perform on its respective input to result in its respective output (Maass Section 4.1 Tile: Local Graph Processing para. 7 Conversion lines 1-4 “to populate the tile structure, we take a stream of partitions as input…, Fig. 1 and Section 4.3 System components para.1 lines 5-11; which shows as part of the graph the conversion of information as it passes input through the vertices and edges of the graph and generates output thus viewed as a form of computation being performed ).

As to claims 4 and 21, Maass as modified by Balski and Chatterjee discloses wherein determining the subgraph further includes at least one of the following rules: a) the subgraph spans no more than a threshold number of tiles in the initial tile-mapping, and b) the subgraph comprises at least a minimum number of edges outputting to one or more vertices on the subset of the tiles (Chatterjee  [0015] 6-9 and [0017] lines 1-6; which shows the generation of subgraphs comprised of nodes based on conditions/rules thus viewed as determining subgraphs according to those conditions/rules, where it is viewed that a subgraph will also have a minimum number of edges outputting to one or more vertices as a graph without edges would just be nodes/vertices and no connections for moving between them thus not a graph thus viewed as the subgraph always having a minimum of one edge connecting the nodes/vertices in the graph ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chatterjee showing the specifics of determining a subgraph based on rules/conditions into the graphing and mapping of Maass as modified by Balski for the purpose of improve the performance of the system through optimization, as taught by Chatterjee [0014] lines 1-6 and [0015] lines 6-9.

As to claim 6, Maass as modified by Balski and Chatterjee discloses wherein the minimum number of edges is one (Chatterjee  [0015] 6-9 and [0017] lines 1-6; which shows the generation of subgraphs comprised of nodes based on conditions/rules thus viewed as determining subgraphs according to those conditions/rules, where it is viewed that a subgraph will also have a minimum number of edges outputting to one or more vertices as a graph without edges would just be nodes/vertices and no connections for moving between them thus not a graph thus viewed as the subgraph always having a minimum of one edge connecting the nodes/vertices in the graph).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chatterjee showing the specifics of determining a subgraph based on rules/conditions into the graphing and mapping of Maass as modified by Balski for the purpose of improve the performance of the system through optimization, as taught by Chatterjee [0014] lines 1-6 and [0015] lines 6-9.

As to claim 8, Maass as modified by Balski and Chatterjee discloses wherein the input graph comprises a neural network, and the executable program comprises an algorithm configured to perform machine learning using the neural network (Chatterjee [0010] lines 1-4 and [0011] lines 1-6 and 17-20; which shows the graph representation of the neural network and the use of accelerator including machine learning to be executed using the neural network).



As to claim 10, Maass as modified by Balski and Chatterjee discloses a computer comprising a processor and memory, the memory storing a software tool, the software tool comprising software configured so as when ran on the computer, causes the computer to perform a method comprising (Balski [0105] lines 1-9):

The remaining limitation of the claim are comparable to claim 1 above and rejected under the same reasoning.

As to claim 12, it is comparable to claim 3 above and rejected under the same reasoning

As to claim 13, it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 15, it is comparable to claim 6 above and rejected under the same reasoning.

As to claim 17, it is comparable to claim 8 above and rejected under the same reasoning.

Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maass, Balski and Chatterjee as applied to claims 1, 10 and 18 above, and further in view of Baumgartner et al. (Pub. No. US 2008/0282207 A1).

As to claims 2, 11 and 19 Maass as modified by Balski and Chatterjee does not specifically disclose wherein each data node of the plurality of data nodes represents an item selected from a list consisting of: a variable and a constant.

However, Baumgartner discloses wherein each data node of the plurality of data nodes represents an item selected from a list consisting of: a variable and a constant (Baumgartner [0017] lines 3-5; which shows the specifics for the nodes of a graph being able to select information for those node values viewed as being a  variable or constant).

Therefore, it would have been obvious to one of ordinary skill art before the effective filing date to incorporate the teachings of Baumgartner showing the setting of information for nodes, into the graph nodes of Maass as modified by Balski and Chatterjee, for the purpose of increasing usability by providing more control to the user in determining information desired, as taught by Baumgartner [0006] lines 1-7 and [0017] lines 1-5

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maass, Balski and Chatterjee as applied to claims 4 and 13 above, and further in view of Nachmanson et al. (Pub. No. US 2015/0138203 A1).

As to claims 5 and 14, Maass as modified by Balski and Chatterjee does not specifically disclose wherein the threshold number of tiles is one.

However, Nachmanson discloses wherein the threshold number of tiles is one (Nachmanson [0033] lines 3-8; which shows being able to fill a tile map with the vertices of a graph based on a threshold level thus viewed that if defined so that one tile would hold all the vertices of the subgraph can also be viewed as being able to set the threshold number of tiles of the subgraph to one, where the specifics of the subgraph information can be seen disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nachmanson showing the specifics of threshold limits in tile graphs, into the tile graphs of Maass as modified by Balski and Chatterjee, for the purpose of increasing usability by user defining specific threshold limitations for graph section data, as taught by Nachmanson [0033] lines 1-8.

Claims 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maass, Balski and Chatterjee as applied to claims 1 and 10 above, and further in view of Dogac et al. (Pub. No. US 2010/0122210 A1).

As to claims 7 and 16, Maass as modified by Balski and Chatterjee does not specifically disclose further comprising dividing the vertices among a plurality of compute sets ordered according to an order of execution; and wherein determining the subgraph further includes the following rule: any vertices in the subgraph are in a same compute set.

However, Dogac discloses further comprising dividing the vertices among a plurality of compute sets ordered according to an order of execution (Dogac [0054] lines 2-5, [0056] lines 8-20, [0057] lines 3-6 and claim 20; which shows the graph elements includes vertices are grouped/partition together where connected vertices are grouped together, viewed as a form of compute set that is tied to order of execution as well); and 
wherein determining the subgraph further includes the following rule: any vertices in the subgraph are in a same compute set (Dogac [0054] lines 2-5, [0056] lines 8-20, [0057] lines 3-6 and claim 20; which shows the grouping vertices based on rules that are viewed as including connected components/vertices grouped together).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dogac showing grouping vertices together, into the graph vertices of Maass as modified by Balski and Chatterjee, for the 

As to claim 9, Maass as modified by Balski, Chatterjee and Dogac discloses wherein determining the subgraph comprises performing a search comprising: selecting one of the data nodes as a starting point (Dogac [0055] lines 1-5 and [0057] lines 1-6;  which shows the partitions of the graph into subgraph based on connected components to form the subgraph thus viewed as including a starting node point for the determined connected components); and
performing a search comprising expanding a candidate subgraph from the starting point and terminating expansion of the candidate subgraph upon encountering a node that fails to match the rule or any additional rules (Dogac [0055] lines 1-5 and [0057] lines 1-6; which shows performing a form of search expansions in how it determines the other connected components to the initial node component where the expansion/search stops when no node/component found connected thus viewed as a type of rule).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dogac showing grouping vertices together, into the graph vertices of Maass as modified by Balski and Chatterjee, for the purpose of increasing ability to determine what actions depend on other actions thus getting a more accurate view of what is going on, as taught by Dogac [0057] lines 1-6

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193